 Case: 4:20-cv-00655-RLW Doc. #: 16 Filed: 05/18/20 Page: 1 of 3 PageID #: 571



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ST. LOUIS COUNTY,                              )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             ) Case No.: 4:20-cv-00655 RLW
                                                )
 HOUSE OF PAIN GYM SERVICES,                    )
 LLC and F FOUR, LLC, d/b/a “House of           )
 Pain Gym” and “House of Pain”,                 )
                                                )
        Defendants.                             )

      AMENDED DISCLOSURE OF ORGANIZATIONAL INTERESTS CERTIFICATE

        As ordered by the Court herein (Doc. #15), and pursuant to Local Rule 3-2.09 of the Local

Rules of the United States District Court for the Eastern District of Missouri and Federal Rule of

Civil Procedure 7.1, the undersigned counsel for Defendant F Four, LLC d/b/a “House of Pain

Gym” and “House of Pain”, and for fraudulently and pretensively joined Defendant House of Pain

Gym Services, LLC, submits the following amended disclosure of organizational interests:

        1.       F Four, LLC is a Florida limited liability company with a principal place of business

in the State of Florida. It’s sole member is Joseph L. Corbett. Joseph L. Corbett is a citizen of the

State of Florida. (See, Decl. of J. Corbett, Ex.A; 2019 Florida Limited Liability Company Annual

Report, Florida Secretary of State, Ex. B).

        2.       Fraudulently and pretensively joined Defendant House of Pain Gym Services, LLC

is a Missouri limited liability company. It is shelf company – meaning it is dormant, it conducts

no business, it owns nothing, it employs nobody. House of Pain Gym Services, LLC is wholly

owned by F Four, LLC. (See, Decl. of J. Corbett, Ex. A).




                                                   1
 Case: 4:20-cv-00655-RLW Doc. #: 16 Filed: 05/18/20 Page: 2 of 3 PageID #: 572



       3.      The sole member of House of Pain Gym Services, LLC is F Four, LLC, a Florida

limited liability company. (See, Decl. of J. Corbett, Ex. A, ¶6).

       4.      Joseph L. Corbett, a citizen of the State of Florida, is also the manager for both F

Four, LLC and House of Pain Gym Services, LLC. (See, Ex.A, Ex. B).

       5.      House of Pain Gym Services, LLC does not own or operate the Chesterfield,

Missouri property or business Plaintiff is seeking to be declared a nuisance and shut down. That

property is owned and that business operated by F Four, LLC exclusively. (See, Decl. of J. Corbett,

(Ex. A); also St. Louis County real estate records obtained via: https://revenue.stlouisco.com/IAS/

- Ex. C).

       6.      House of Pain Gym Services, LLC does not own or operate the Maryland Heights,

Missouri property or business Plaintiff is seeking to be declared a nuisance and shut down. That

property is leased by F Four, LLC and the gym business there is owned and operated by F Four,

LLC exclusively. (See, Decl. of J. Corbett, (Ex. A); also cover page and first page of Lease

Agreement by and Between Berg-Cahokia LLC, as landlord, and F Four, LLC d/b/a “House of

Pain”, as Tenant, dated January 13, 2020 - Ex. D).

       7.      The “d/b/a” (i.e., fictitious name registrations) “House of Pain Gym” and “House

of Pain” are owned by F Four, LLC. They are not separate legal entities. They are simply d/b/a

names under which F Four, LLC is permitted to transact business in Missouri. They are the names

under which F Four, LLC operates its gyms. (See, Missouri Secretary of State Registration of

Fictitious Name forms, Ex. E).

                      VERIFICATION OF SIGNED ORIGINAL DOCUMENT

        Pursuant to Local Rule 11-2.11, W. Christopher McDonough, hereby attests to the

existence of a paper copy of this document bearing the original signature of W. Christopher



                                                 2
 Case: 4:20-cv-00655-RLW Doc. #: 16 Filed: 05/18/20 Page: 3 of 3 PageID #: 573



McDonough. The document was electronically filed on May 18, 2020. Counsel will retain the

paper copy bearing the original signatures during the pendency of the litigation including all

possible appeals.

                                           Respectfully submitted,

                                           THE McDONOUGH LAW FIRM, LLC

                                           By: /s/ W. Christopher McDonough
                                           W. Christopher McDonough # 49648MO
                                           16640 Chesterfield Grove Road, Suite 125
                                           Chesterfield, MO 63005
                                           (636) 530-1815 - Telephone
                                           (636) 530-1816 - Facsimile
                                           E-mail: wcm@mcdlawfirm.net
                                           Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing has filed with the Court for service on all

counsel of record via the Court’s ECF system on May 18, 2020.



                                           /s/ W. Christopher McDonough




                                              3
